Section 6948, Comp. Laws 1909 (Rev. Laws, 5991). is as follows:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered; provided, however, that the trial court may, for good cause shown, extend the time in which the appeal may be taken not exceeding sixty days."
In this case the appellant was convicted for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $50, and 30 days confinement in the county jail. *Page 184 
Judgment was rendered against appellant on the 214th day of August, 1912, but the appeal was not perfected by filing the record in this court until February 20, 1913. As the appeal was not perfected within the time required by law, this court has not acquired jurisdiction of the cause. As no counsel has appeared in this court to represent appellant, we are impelled to the belief that this attempted appeal was used merely for the purpose of securing delay.
The appeal is dismissed for want of jurisdiction, and the cause is remanded to the county court of Roger Mills county, with directions to the trial court to proceed with the enforcement of its judgment.
ARMSTRONG, P.J., and DOYLE, J., concur.